Title: [Diary entry: 9 April 1786]
From: Washington, George
To: 

Sunday 9th. Thermometer at 44 in the Morning— at Noon and  at Night. Lowering more or less all day. In the morning there were great appearances of Rain. About Noon it brightened up a little but in the evening it grew cloudy again and a large circle appeared round the Moon between 9 and 10 Oclock at Night. The Wind was at So. Et. and E.So. Et. all day and at times pretty fresh. Mr. Dalby of Alexandria came here to dinner, and returned afterwards. In the Afternoon Doctr. Stuart and his Sister arrived and stayed all night.